Title: From George Washington to Major General Horatio Gates, 1 March 1777
From: Washington, George
To: Gates, Horatio



Dear Sir,
Morris Town 1st March 1777

Your Favor of 23d Ulto came to hand Yesterday with the inclos’d returns which I think are very extraordinary ones, particularly Colo. Penrose’s as I well remember having asked him early in December how his Regiment fill’d, & his answer as well as I can recollect was, that he then had got 300 Men—The returns of Desertion given in to you appear to be utterly impossible, should therefore be glad you would call the Colonels together, & endeavor to find out the Source of this Iniquitous Scheme; & if you are fortunate enough to fix it on any person to bring him to the most exemplary Punishment; You can at least fall upon some Plan for discouraging such proceedings in future, such as reviewing the Companies at certain times, or any other Method you think most likely to effect this necessary purpose.
The remainder of the two Virginia Regiments if not already pass’d by Philadelphia you will please order to be Inoculated there—& any other Continental Troops that come that way; If they could be Inoculated to the Sthward as they are Inlisted & have time to throw off the Infection before they March it would answer. But by Inoculating them in a Body they would spread the Disorder throughout the Country, as it would be necessary for them to March as soon as able; moreover as they will in general be Cloath’d & Accoutred in Philada the necessaries can be providing whilst they are under the Disorder.
I request your Attention to the Behaviour of Colo. Dehaas & his Friend Houseggar. The Abilities of the former I have a good Opinion of & am sorry he should take any turn to the prejudice of the Service. I suppose it is necessary to comply with the promise given the Men by Genl Schuyler. I am Dear Sir Yr Obedt Hhble Servt

Go: Washington

